Por Cuanto, la moción de reconsideración en este caso se basa fundamentalmente en que la sentencia dictada por la corte no cons-tituye “stare decisis”, ya que la misma fué dictada con la aproba-ción de solamente dos de los jueces de esta corte, habiendo disentido otros dos;
Por cuanto, en dicha moción se levanta el punto de que no obs-tante haberse celebrado la vista del caso ante los cinco jueces que componen este Tribunal, el mismo fué resuelto por cuatro de ellos sin la intervención del quinto juez, quien se encontraba transitoria-mente ausente de Puerto Rico;
Por Cuanto, el presente caso fué uno en el cual se celebraron dos vistas, una en febrero 26, 1936, y una en abril 24 del mismo- año, quedando el caso definitivamente resuelto en junio 25, 1937, habiendo estado, por lo tanto, pendiente de resolución por más de un año;
Por cuanto, el tribunal queda válidamente constituido para resolver cualquier recurso con la mera asistencia de tres o más de sus jueces, aún en ausencia de uno de los jueces que intervino en la dis-cusión del recurso en corte;
, Por cuanto, ya esta corte ha resuelto el valor que puede dársele a una decisión en la cual las opiniones de los jueces están igualmente divididas (véanse Saldaña v. Consejo Municipal de San Juan, 15 D.P.R. 37; Latoni v. De los Santos, 49 D.P.R. 682);
Por tanto, se declara sin lugar la reconsideración solicitada.
El Juez Asociado Sr. Córdova Dávila no intervino.